MEMORANDUM OPINION AND ORDER
NEESE, District Judge.
The plaintiffs moved the Court to shorten to 15 days the time in which the respective defendants are required to respond to certain requests for admissions recently served on them by the plaintiffs.* Rule 36(a), Federal Rules of Civil Procedure; United States v. A. B. Dick Co., D.C. Ohio (1947), 7 F.R.D. 442, 443[3] (relating to answering interrogatories).
Rule 36(a), supra, provides that “ * * * [t]he matter [as to which an admission is requested] is admitted unless, within 30 days after service of the request, or within such shorter * * * time as the court may allow * * * ” such party serves upon the party requesting such admission his written response or objection. Although trial herein is scheduled to commence on December 16, 1976, the plaintiffs made no showing why their requests for admissions were not served on the respective defendants until this late date.
These actions were commenced in a state court on September 15, 1975, and were removed to this Court on October 9, 1975. A pretrial conference was held on March 25, 1976. At that time, the Court provided that “ * * * [discovery [was] to be completed by midnight, Saturday, May 8, 1976. * * * ” There has been no enlargement of the discovery period. These actions were originally assigned for trial on June 9,1976; however, the joint motion of the defendants for a continuance thereof was granted.
It thus appearing that the plaintiffs had ample time in which to serve such requests in a manner so as to allow the respective defendants the full 30-day period authorized by the aforementioned Rule, and the Court being hesitant to penalize the defendants for any lack of diligence on behalf of the plaintiffs, the motion hereby is
OVERRULED.

 No brief with authorities was submitted with such motion. Local Rule 12(a).